 

Exhibit 10.3

 

[image_001.jpg]

 

ADVISORY SERVICES AGREEMENT

 

DATE: June 28, 2016     TO: Wayne Rich     FROM: Donna Silverman

 

REGARDING: Advisory Services Invoice

 



 

Pursuant to TCA Fund Management Group (“TCA”) having providing assistance to
Star Mountain Resources, Inc. (the “Company”), the following scope of work and
associated fees have been provided and earned as of this date.

 

1. Services Provided:

 

A range of advisory services which may, or may not, include (i) identifying,
evaluating and advising in relation to the Company’s current structural
(including business model), financial, operational, managerial, strategic and
other needs and objectives, (ii) preparing and coordinating with the Company and
others in the development of business plans, and financial models, (iii)
identifying potential merger, acquisition, divestiture, consolidation or other
combination (“M&A Transaction”) opportunities and negotiating, structuring and
advising in connection with potential M&A Transactions, (v) advising and
assisting the Company in connection with the preparation of any registration
statements, periodic or other SEC reports or proxies, and (vi) coordinating
with, and advising in connection with the activities of, Outside Professionals,
including without limitation attorneys, accountants, market professionals, etc.
These services may or may not have been in conjunction with working with the
Company to obtain financing with TCA’s affiliated fund, TCA Global Credit Master
Fund, LP.

 

2. Compensation:

 

In consideration for the services provided by TCA to the Company as of this
date, the Company shall compensate TCA in the amount of $ 300,000.

 

The Company shall pay a fee in the amount of $300,000 payable in United States
Dollars to an account designated by TCA on the date of this letter agreement.

 

   

 

 

Should TCA and the Company complete a financing with TCA’s affiliated Fund, TCA
Global Credit Master Fund, LP (“TCA-Fund”) prior to payment in full of the
amount owed, then the payment of this obligation shall be included in the final
documents for said financing with the TCA-Fund.

 

Accepted and Agreed:

 

Star Mountain Resources, inc.         By: /s/ Wayne Rich   Name: Wayne Rich  
Title: Chief Financial Officer  

 

   

 

 

